 



EXHIBIT 10.1
*CONFIDENTIAL TREATMENT OF THIS EXHIBIT IS REQUESTED*

Station License Agreement to Receive and
Use Arbitron Radio Listening Estimates

Date of Proposal: August 2, 2001

THIS AGREEMENT is between The Arbitron Company, a division of Ceridian
Corporation, (“Arbitron”) and the undersigned radio broadcaster (“Station”), a
Texas Corporation. Arbitron hereby grants to Station, for the radio stations
listed below, a limited license to receive and use Arbitron data and listening
estimates (“Arbitron Data” or “Data”) for the survey(s) and for the geographic
area (“Market”) described in Section 1. This license is personal,
nontransferable and nonexclusive. Such Arbitron Data may be furnished to Station
in printed or other form (“Reports”), at Arbitron’s option, but title thereto
will remain with Arbitron at all times.

1.     Services Provided; Term:

This Agreement shall become effective when countersigned by Arbitron’s Contract
Manager and shall be for a period of 4.25 years beginning and ending on the
dates described below (the “Term”). This Agreement will continue without regard
to Station’s ownership of the radio station(s) licensed hereunder absent a valid
Assignment pursuant to Section 11 of this Agreement.

Broadcast (“Station): Clear Channel Communications, Inc.

For use only by radio station(s): See Schedule “A”

Arbitron Radio Geographic Area (“Market”): See Schedule “A”

Term Begins 1/1/01; ends 3/31/05.

Number of surveys currently provided during first Term year: See Schedule “A”.

Number of copies currently provided per survey: See Schedule “A”.

Reports currently

shall be titled. [   ]Spring [   ]Fall [   ] Winter [   ]Summer See Schedule “A”

First Report: See Schedule “A”

All representations in this Section regarding number of surveys, number of
printed copies and Report titles are subject to qualifications set forth in
Section 6(a) herein.

2.     Annual Rate:

A License Charge in the form of a Net Annual Rate for each year of the Term,
which may be subject to adjustments and discounts pursuant to Sections 3, 4, 6,
11 and 16 of this Agreement, shall be paid by Station; with [See Attachment
“A”/Schedule “A”] payments due on monthly (the “Periodic Charge” or “Charge”).

The Gross Annual Rate for the first Term year is $      . See Attachment
“A”/Schedule “A”.

Subject to Sections 3, 4, 6 and 11 hereof, neither the Gross nor the Net Annual
Rate will change during a Term year.

For each succeeding Term year, the Gross Annual Rate shall be the Gross Annual
Rate for the previous Term year increased by a factor of * percent. Any
applicable discounts or other adjustments will be applied thereafter to the
Annual Rate so derived.

3.     Discounts:

(a)  Continuous Service Discount: A discount of ten percent (10%) in calculating
the Periodic Charge shall be allowed for each month in excess of 12 consecutive
months that Station is continuously licensed to use the Arbitron Data for this
Market, provided that such discount shall no longer apply if Station fails to
sign and return this Agreement to Arbitron within 45 days after the termination
of a prior Arbitron Radio License Agreement.

(b)  Group Discount: If Station owns two or more radio stations located in
different markets and such radio stations are under common ownership as defined
by Arbitron, Station may be entitled to a Group Discount based on the number of
subscribing radio stations owned at the time this Agreement is executed, which
discount may vary and be adjusted during the Term of this Agreement in
accordance with Arbitron’s Group Discount Schedule should the number of
subscribing commonly owned radio stations change.

(c)  Long-Term Discount: A discount of

          20 % in months 1-12,     20 % in months 13-24, 20 % in months 25-36,  
  20 % in months 37-48, n/a % in months 49-60,     n/a % in months 61-72, n/a %
in months 73-84      

shall be allowed in calculating the Net Annual Rate charged during the
applicable months.

4.     Periodic Charge:

The Periodic Charge, due and payable by Station on the first day of each billing
period, shall be: (a) the Gross Annual Rate plus any adjustments; (b) less any
applicable Continuous Service Discount; (c) less, from the amount thereby
derived, any applicable Group Discount; (d) less, from the amount thereby
derived, any applicable Long-Term Discount; (e) with such amount prorated
equally between the number of payments for the Term year.

In addition to and together with the above payments, Station shall pay to
Arbitron any sales, excise, gross-receipts, service, use or other taxes, however
designated, now or hereafter imposed upon or required to be collected by
Arbitron by any authority having jurisdiction over the Market being surveyed or
over any location to which Station directs Arbitron to deliver Data, or by any
other taxing jurisdiction, and such obligation shall survive the termination of
this Agreement.

5.     Late Payment Charge and Right to Suspend Report Delivery or Terminate
Agreement:

A late payment charge of one and one-half percent (1.5%) per month will be
charged on all Periodic Charges, as adjusted, which are not paid within 60 days
after due hereunder, but in no event will the applicable per-month late payment
charge exceed one-twelfth of the maximum annual percentage allowed to be charged
by applicable state usury law. Any failure to impose a late payment charge shall
not prejudice Arbitron’s right to do so should the default continue or should a
subsequent payment not be made when due. In addition, Arbitron may, without
terminating, breaching or committing a default under this Agreement:
(a) accelerate or modify in any way the payment schedule of Periodic Charges for
the duration of this Agreement to a number of installments to be determined by
Arbitron in its discretion; and/or (b) suspend delivery to Station of any Data
or Report(s), in any form, due under this Agreement until such time as Station
is current in its payments of all sums due hereunder; and/or (c) send Station
written notice that Station’s license hereunder is suspended, in which case
Station further expressly agrees that it thereafter shall not use Arbitron Data
and/or Reports previously received by Station until such time as Station becomes
current in its payments of all sums due under this Agreement. Arbitron’s
suspension hereunder of delivery of Data and/or Reports to Station, of this
License, shall not relieve Station of any of its obligations hereunder. Station
further agrees to reimburse Arbitron for all collection costs and expenses
(including reasonable attorneys’ fees) incurred hereunder. This Agreement may be
terminated immediately by Arbitron should Station default in payment of any sum
due or should Station default in any other condition or obligation of this
Agreement.

6.     Changes in Radio Market Service:

Modification of Rates, Surveys, Report Content or Report Format:

© 1997 The Arbitron Company
KPER-UNI 9/97

      DC


--------------------------------------------------------------------------------

Initials here

[w54680arbitrl4.gif]



--------------------------------------------------------------------------------



 



(a)  While Arbitron will use professional research efforts to conduct its
surveys and produce its Data in accordance with its Description of Methodology,
and the Minimum Standards for Broadcast Rating Research of the Electronic Media
Rating Council, Arbitron reserves the right to change at any time the
geographical territory comprising the Market, its policies and procedures,
survey dates, survey length, survey frequency, sampling procedures, methodology,
method of Data delivery, number of printed copies of Reports, Report content,
Report titles, Report format, and to cancel surveys and the preparation of
Arbitron Data, or any other aspect of the Data services supplied.

Arbitron need not produce any Data or Reports whenever, in its judgment,
insufficient data are available to meet its minimum research standards or any
event has jeopardized the reliability of the data. In the event that Data and/or
Reports are not produced, Station shall receive a credit reflecting the pro rata
value of the Net Annual Rate for said Data and/or Report(s). Without limiting
the foregoing, Station expressly understands and agrees that Arbitron may, at
any time during the Term of this Agreement, reduce the number of surveys
conducted and/or Reports published for this Market and consequently reduce the
number of Reports provided to Station and that, in the event such reduction
occurs, Station is not relieved of any of its obligations under this Agreement.

(b)  In the event that any cause(s) prevents Arbitron from conducting any survey
in accordance with its Description of Methodology, schedules or other
publications, Arbitron reserves the right to produce abbreviated Report(s).
Station hereby consents to publication of such abbreviated Report(s) under such
circumstances. In the event that such an abbreviated Report covers a
substantially decreased geographic area, or deletes twenty-five percent (25%) or
more of the survey days from the aggregate number of days scheduled, Station
shall be entitled to either a proportionate refund for the abbreviated Report,
or a full refund for the abbreviated Report, or a full refund for the
abbreviated Report, upon return of the abbreviated Report within 10 days, at
Station’s option. Further, Arbitron reserves the right in its sole discretion to
augment available data by means of expanded or extended samples and Station
agrees it shall not be entitled to any refund in such event.

(c)  Arbitron may increase the Gross Annual Rate hereunder at any time. If
Arbitron increases the Rate for a reason other than as permitted elsewhere in
this Agreement, it shall give prior written notice to Station. Station may,
within a 30-day period following such notice, cancel the unexpired Term of the
Agreement, by written notice pursuant to Section 15(a), without cancellation
charge or other cost, effective on the date the new Gross Annual Rate would have
become effective. In the absence of such timely cancellation, this Agreement
shall continue and the new Gross Annual Rate shall become payable in the month
stated in Arbitron’s notice and thereafter.

7.     Permitted Uses and Confidentiality:

Subject to the limitations stated herein, Station agrees to limit its uses of
the Arbitron Data and Report(s) to such uses as are necessary in the ordinary
course of Station’s broadcasting business for programming and media selling.
Station understands and agrees that this use is limited exclusively to the radio
station(s) specified in Section 1 of this Agreement and only for the Term of
this Agreement. In this connection, Station agrees that the Arbitron Data and
Report(s) will only be disclosed:

(a)  directly or through its Station representatives to advertisers, prospective
advertisers and their agencies for the purpose of obtaining and retaining
advertising accounts; and

(b)  through advertising or other promotional literature.

All such disclosures shall identify Arbitron as the source of the disclosed
Arbitron Data and Report(s) and should identify the Market, survey period and
type of audience estimate, daypart and survey area and shall state that the
Arbitron Data and Report(s) quoted therein are copyrighted by Arbitron and are
subject to all limitations and qualifications disclosed in the Data and
Report(s) (“Sourcing”).* At all times during the Term of this Agreement and
thereafter, Station agrees to keep the Arbitron Data and Report(s) supplied by
Arbitron confidential and not to disclose the same except as permitted by this
Agreement. Station agrees to use its best efforts to prevent the unauthorized
disclosure of Arbitron Data and Report(s) by Station’s employees and/or its
radio station(s)’s employees and agents, by its radio station(s)’s
representatives, by its advertisers and their advertising agencies, by data
processing firms, and by all other persons who obtain the Arbitron Data from
Station or its radio station(s)’s employees or agents. For Station or its radio
station(s) to divulge any Arbitron Data and/or Report(s) to a nonsubscribing
station or to lend and/or give an original copy or any reproduction of any part
of any Data and/or Report(s) or any Arbitron estimates or data to any
nonsubscriber, not authorized by this Agreement constitutes a breach of this
Agreement and an infringement of Arbitron’s copyright.

In the event that a Report listed in Section 1 of this Agreement is delivered
after the expiration of the Term of this License Agreement, Licensee’s license
to use that Report shall continue under the terms and conditions of this License
until the release of the next Survey Report in this Market.

Subject to the following conditions, Station may authorize a third party to
process the Arbitron data and estimates licensed hereunder on Station’s behalf.
Station understands and agrees that it may do so only on condition: 1) that said
third party is a then current Arbitron licensee in good standing who is
authorized to process Arbitron data and estimates; and 2) that all restrictions
concerning the use of the data and estimates provided under this Agreement shall
apply with full force and effect to any data, estimates, reports or other
output, in any form, containing or derived from the Arbitron data and estimates,
produced by said third party for Station.

8.     Confidentiality of Arbitron Respondents:

Station agrees that it will not try either before, during or after a survey, or
in connection with any litigation, to determine or discover the identity or
location of any Arbitron survey participant. Station will under no circumstances
directly or indirectly attempt to contact any such persons. Station agrees to
promptly report to Arbitron any evidence or indication that has come to
Station’s attention regarding the identity or location of any such persons.
Station agrees to abide by Minimum Standard A9 (or any successor provision
concerning confidentiality of survey respondents) of the Electronic Media Rating
Council and shall abide by any determination of the Electronic Media Rating
Council concerning respondent confidentiality. Station further agrees that
Arbitron may enjoin any breach of the above-stated obligations and shall have
the right to damages or other remedies (including costs, expenses and reasonable
attorneys’ fees) available to it at law or hereunder.

9.     Methodology:

ARBITRON MAKES NO WARRANTIES WHATSOEVER, EXPRESS OR IMPLIED, INCLUDING WITHOUT
LIMITATION ANY WARRANTY OF



--------------------------------------------------------------------------------

*   Station(s) should refer to current regulations and guidelines of the federal
government for further requirements concerning the manner of quoting audience
estimates.

KPER-UNI 9/97

      DC


--------------------------------------------------------------------------------

Initials here

2



--------------------------------------------------------------------------------



 



MERCHANTABILITY OR FITNESS, CONCERNING:

(A)  DATA GATHERED OR OBTAINED BY ARBITRON FROM ANY SOURCE;

(B)  THE PRESENT OR FUTURE METHODOLOGY EMPLOYED BY ARBITRON IN PRODUCING
ARBITRON DATA AND REPORT(S); OR

(C)  THE ARBITRON DATA AND REPORT(S) LICENSED HEREUNDER.

ALL ARBITRON DATA AND REPORT(S) REPRESENT ONLY THE OPINION OF ARBITRON. RELIANCE
THEREON AND USE THEREOF BY STATION IS AT STATION’S OWN RISK.

10.     Liabilities and Limitations of Remedies:

THE SOLE AND EXCLUSIVE REMEDY, AT LAW OR IN EQUITY, FOR ARBITRON’S BREACH OF ANY
WARRANTY, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION ANY WARRANTY OF
MERCHANTABILITY OR FITNESS, AND THE SOLE AND EXCLUSIVE REMEDY FOR ARBITRON’S
LIABILITY OF ANY KIND, INCLUDING WITHOUT LIMITATION LIABILITY FOR NEGLIGENCE OR
DELAY WITH RESPECT TO THE ARBITRON DATA AND REPORTS AND ALL PERFORMANCE PURSUANT
TO THIS AGREEMENT, SHALL BE LIMITED TO A CREDIT (FOR EACH REPORT MATERIALLY
AFFECTED BY ANY SUCH BREACH) TO STATION OF AN AMOUNT EQUAL TO THE NET ANNUAL
CHARGES PAYABLE HEREUNDER BY STATION DIVIDED BY THE NUMBER OF REPORTS PRODUCED
ANNUALLY BY ARBITRON FOR THE MARKET. IN NO EVENT SHALL ARBITRON BE LIABLE FOR
INCIDENTAL OR CONSEQUENTIAL DAMAGES, NOR SHALL IT BE SUBJECT TO INJUNCTIVE
RELIEF WITH RESPECT TO THE PUBLICATION OF ANY DATA OR REPORT. STATION
UNDERSTANDS THAT THE DATA AND REPORTS EITHER WOULD NOT BE PREPARED OR WOULD BE
AVAILABLE ONLY AT A SUBSTANTIALLY INCREASED LICENSE FEE WERE IT NOT FOR THE
LIMITATIONS OF LIABILITIES AND REMEDIES AS SET FORTH IN THIS SECTION.

Station agrees that it will notify Arbitron in writing of any alleged defect in
any Data or Report within thirty (30) days after Station learns of said alleged
defect. In the event that Station does not timely notify Arbitron, then Station
waives all rights with regard to said alleged defect. Station further agrees
that any action to be brought by it concerning any Data or Report shall be
brought not more than one (1) year after such Data or Report was originally
published by Arbitron.

In the event that either party commences litigation against the other party and
fails to ultimately prevail on the merits of such litigation, the commencing
party shall reimburse and indemnify the other party from any and all costs and
expenses incurred with respect to such litigation, including reasonable
attorneys’ fees; provided, however, that this sentence shall not apply where
Arbitron commences litigation pursuant to Sections 5 or 8 of this Agreement.
This provision shall survive the termination of this Agreement.

11.     Assignments and Changes in Station Status:

Station may not assign either its rights or obligations under this Agreement
without the prior written consent of Arbitron, which consent will not be
unreasonably withheld.

Subject to Arbitron’s consent, which consent will not be unreasonably withheld,
a successor-in-interest by merger, operation of law, assignment, purchase or
otherwise of the entire business of Station shall acquire all rights and be
subject to all obligations of such party hereunder. In the event that Arbitron
consents to the assignment of this Agreement, Arbitron reserves the right to
redetermine the rate to be charged to the assignee. Arbitron shall be entitled
to assign any of its rights or obligations under this Agreement, including the
right to receive License Charges payable hereunder.

Station acknowledges and agrees that the Charges due and the adjustments and
discounts applied hereunder are based on Station’s group ownership status and/or
any joint operating agreement with one or more other radio stations and/or
Station’s ownership of radio stations in this Market or other Markets. In the
event Station conveys any one of its radio stations, Station remains fully
obligated for the Charges specified for any radio station covered by the terms
of this Agreement. Station may only be released from such obligations upon valid
assignment of this Agreement and subject to the terms thereof.

Station agrees that if at any time it changes or has changed its ownership,
operating or sales policy, frequency, broadcasting arrangements, group or
business relationships of the station(s) licensed under this Agreement, or if it
enters or has entered into any management or other business relationship with
another radio station in this Market or an adjacent Market, or if it enters or
has entered into any joint operating agreement with one or more other radio
stations, or if it is or was purchased or controlled by an entity owning or
otherwise controlling other radio stations in this Market or an adjacent Market,
or if it purchases, or an entity which is in any manner controlled by it
purchases, at any time, another radio station in this Market or an adjacent
Market, Station and its radio station(s) will report the change and the
effective date thereof to Arbitron within thirty (30) days of such change. In
the event of such occurrence, Station further agrees that Arbitron may
redetermine its Gross Annual Rate for the Data, Reports and Services licensed
hereunder, as well as any Supplementary Services, effective the first month
following the date of the occurrence. Notwithstanding Station’s failure to
notify Arbitron, pursuant to the provisions of this paragraph, Arbitron may
redetermine Station’s Gross Annual Rate for all Data, Reports and Services, as
well as any Supplementary Services, based on the foregoing, effective the first
month following the date of the occurrence.

Station further agrees that if the parent company or other controlling entity of
Station, or any entity in any manner related to Station, purchases or otherwise
acquires a controlling interest in a radio station in Station’s Market that is
not licensed by Arbitron for the same Data and Reports as that licensed
hereunder, as well as any Supplementary Services, then Arbitron may redetermine
Station’s Gross Annual Rate based on such occurrence as described in this
Section 11.

12.     Special Services and Reports:

If, during the Term of this Agreement, Station orders any Special Services or
Report(s) not licensed through any other Arbitron Agreement (“Specials”),
Station hereby agrees that this Agreement shall be applicable with respect to
all such Services with the same force and effect as if printed out at length in
a separate agreement executed by Station; provided, however, that any credit
required when applying Section 10 to any such services shall be limited to the
license fee actually paid for such services.

13.     Ratings Distortion Activity:

(a)  Station agrees that it shall not engage in any activities which are
determined by Arbitron to be ratings distortion. Such prohibited activities may
include, but are not limited to, activities which could:

     (i)  cause any survey participant to record erroneous listening information
in his or her Arbitron diary; or

     (ii)  cause any survey participant to utilize an Arbitron diary for a
contest or promotion conducted by Station or its radio station(s).

(b)  Station further agrees that Arbitron may delete all estimates of listening
to Station and/or its radio station(s) from any Report, computer tape or other
Arbitron service or method of delivery where, in its judgment it has deemed that
Station or its radio station(s) has engaged in such activities. Arbitron shall:

     (i)  first give Station and its radio station(s) notice setting forth what
activities it deems Station and its radio station(s) has engaged in which
allegedly could cause or have caused ratings distortion;

     (ii)  present evidence to substantiate the allegations set forth in (i)
above; and

     (iii)  give Station and its radio station(s) reasonable opportunity (in
light of Arbitron’s publication schedule for any Report) to present its position
both in writing and orally. and

In the event that Station or its radio station(s) is notified by Arbitron

KPER-UNI 9/97

      DC


--------------------------------------------------------------------------------

Initials here

3



--------------------------------------------------------------------------------



 



that allegations of ratings distortion have been made against Station or its
radio station(s), then Station or its radio station(s) shall submit a written
response to Arbitron’s inquiry concerning the allegations within seven (7) days
from the receipt of Arbitron’s notice, which time may be shortened by Arbitron
for reasons relating to the Report publication schedule. Arbitron shall then
advise Station or its radio station(s) of its decision or reason for delay
within seven (7) days following its receipt of Station or its radio station(s)
written response or oral presentation, whichever is later. All such writings
shall be addressed and sent to the respective party by facsimile, overnight
courier service, or certified mail with return receipt requested. In the event
that estimates of listening to Station and/or its radio station(s) are deleted
from a Report(s) (and/or other Arbitron services) following the procedure set
forth above, Station and its radio station(s) agree that the only remedy for
such deletion shall be a credit of the fee paid by Station for such Report(s) or
other affected services and that in no event shall Arbitron be liable for
incidental or consequential damages or be subject to injunctive relief with
respect to any such deletion of estimates of listening to station and/or its
radio station(s). In the event that estimates of listening to Station and/or its
radio stations are deleted from a Report pursuant to this Section, Arbitron
agrees that it will give Station and its radio station(s) an opportunity to
submit to Arbitron a written statement (not exceeding 200 words) of Station
and/or its radio station(s) views concerning its alleged activities, with such
written statement to be published in the Report subject to such reasonable
editing deemed necessary by Arbitron. In addition, Station and its radio
station(s) agree to abide by the Arbitron policies and procedures governing
various Special Station Activities, including, but not limited to, ratings bias.

14.     Information to be Provided by Station and Its Radio Station(s):

Station and its radio station(s) agree to provide to Arbitron, within ten (10)
days of receipt of Arbitron’s request, such information which Arbitron deems
necessary for the publication of a Report, including, but not limited to,
accurate descriptions of the following information for Station and its radio
station(s): (a) facilities; (b) broadcast station names; (c) broadcast hours;
(d) simulcast hours; (e) radio frequency; (f) operating power; (g) format; (h)
height of antenna above average terrain, and (i) programming schedule and
information. Station and its radio station(s) further understand and agree to
notify Arbitron of any changes to the above-referenced information. Station and
its radio station(s) hereby hold Arbitron harmless and agree to indemnify
Arbitron from and against any and all loss, cost or expense (including
reasonable attorneys’ fees) arising out of any omission or error in information
provided to Arbitron by Station and its radio station(s) pursuant to this
Section.

15.     General:

(a)  All notices to either party shall be in writing and shall be directed to
the addresses stated hereafter (unless notice of an address change has
previously been given).

(b)This Agreement shall be deemed to be an agreement made under, and to be
construed and governed by, the laws of the State of New York, exclusive of its
choice of law rules. The parties expressly agree that any and all disputes
arising out of or concerning this Agreement or the Arbitron Data or Reports
licensed hereunder shall be litigated and adjudicated exclusively in State
and/or Federal Courts located in either the State of New York or the State of
Maryland, at Arbitron’s option, and each party consents to and submits to both
such jurisdictions.

(c)  This Agreement constitutes the entire agreement between the parties
concerning the subject matter hereof, notwithstanding any previous discussions
and understandings; and shall not be deemed to have been modified in whole or in
part except by written instruments signed hereafter by officers of all of the
parties or other persons to whom the parties have delegated such authority.

(d)  Any litigated question regarding the legality, enforceability or validity
of any section or part hereof shall not affect any other section, and if any
section or part hereof is ultimately determined illegal, invalid,
unconstitutional or unenforceable, that section or part hereof shall be severed
from this Agreement and the balance of the Agreement shall thereafter remain in
full force and effect for the remainder of the Term.

(e)  See Addendum

16.     Calculation of License Charges:

First Term Year Gross Annual Rate (Combined) $ See Schedule “A”

                                      Combination Rate Station
____________________   $ ____________________           [   ]YES   [   ]NO
Station ____________________   $ ____________________           [   ]YES  
[   ]NO Station ____________________   $ ____________________           [   ]YES
  [   ]NO Station ____________________   $ ____________________          
[   ]YES   [   ]NO Station ____________________   $ ____________________        
  [   ]YES   [   ]NO Station ____________________   $ ____________________      
    [   ]YES   [   ]NO Station ____________________   $ ____________________    
      [   ]YES   [   ]NO Station ____________________   $ ____________________  
        [   ]YES   [   ]NO Station ____________________   $ ____________________
          [   ]YES   [   ]NO Station ____________________   $
____________________           [   ]YES   [   ]NO LESS DISCOUNTS:              
      [   ] Continuous Service (10%):       $   See Schedule “A”         [   ]
Group (at beginning of Term)                    
     [   ]10%     [   ]7.5%     [   ] 5%      [   ]2.5%   $   See Schedule “A”  
      [   ] Long-Term Discount:                          __% in months 1-12    
                     (see Section 3(c) above)       $   See Schedule “A”        
FIRST TERM YEAR NET ANNUAL RATE:       $   See Schedule “A”        

Station further understands and agrees that the Net Annual Rate payable during
any Term year subsequent to the first Term year will vary in accordance with an
applicable Group Discount, any other applicable discount, or any adjustment as
specified in Sections 2, 3, 4, 6 and 11 of this Agreement



--------------------------------------------------------------------------------

AGREED TO:

CLEAR CHANNEL COMMUNICATIONS, INC.

--------------------------------------------------------------------------------

BROADCASTER (“STATION”)

     See Schedule ‘A’

--------------------------------------------------------------------------------

FOR USE ONLY BY STATION(S)



--------------------------------------------------------------------------------

ADDRESS

     

--------------------------------------------------------------------------------

CIT STATE ZIP

/s/ David Crowl

--------------------------------------------------------------------------------

BY (AUTHORIZED SIGNATURE)
Senior Vice President


--------------------------------------------------------------------------------

NAME (TYPE OR PRINT NAME OF PERSON SIGNING ABOVE)


      8/03/01

--------------------------------------------------------------------------------

TITLE DATE



--------------------------------------------------------------------------------

ACCEPTED BY:

/s/ Dolores L. Cody, EVP/Chief Legal Officer

--------------------------------------------------------------------------------

CONTRACT MANAGER

8/06/01

--------------------------------------------------------------------------------

DATE

Arbitron Inc.
9705 Patuxent Woods Drive
Columbia, Maryland 21046-1572

KPER-UNI 9/97

4



--------------------------------------------------------------------------------



 



CLEAR CHANNEL COMMUNICATIONS

LOCAL MARKET REPORT SUMMARY

Attachment “A” to the Station License Agreement to Receive and Use Arbitron
Radio Listening Estimates Dated August 2, 2001

                              Total   Total   Total     LMR GROSS   LMR NET  
Metro     RATE   RATE**   Redefinition    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Grand Total Local Market Report:
  $ 191,039,562     $ 124,081,984     $ 423,744  

**Includes Sample Surcharge where applicable                                   
              

      AGREED TO:   ACCEPTED BY:   Clear Channel Communications, Inc.   Arbitron
Inc.   /s/ David Crowl


--------------------------------------------------------------------------------

By Authorized Signature   /s/ Barry Barth


--------------------------------------------------------------------------------

Contract Manager    


--------------------------------------------------------------------------------

Name (Type or Print Name of Person
Signing Above)   8/31/01


--------------------------------------------------------------------------------

Date   8/23/01        


--------------------------------------------------------------------------------

Title                                                                 
             Date

 



--------------------------------------------------------------------------------



 



ADDENDUM

     THIS AGREEMENT is an Addendum to the “Station License Agreement to Receive
and Use Arbitron Radio Listening Estimates” dated August 2, 2001 between Clear
Channel Communications, Inc. (hereinafter referred to as “Clear Channel”) and
Arbitron Inc., (hereinafter referred to as “Arbitron”), for a Term commencing
January 1, 2001 and ending March 31, 2005 (hereinafter referred to as the “Basic
License Agreement”) and an Addendum to “License Agreement to Receive and Use
Scarborough Reports”, “The Arbitron Company Supplementary Services (“Specials”)
License Agreement”, and “Radio Station License Agreement to Receive and Use
Arbitron RetailDirect Service”, where applicable.

        The parties agree as follows:



1.   Arbitron License Agreements for the Local Market Report, Maximiser,
Arbitrends and PD Advantage, which expired on either December 31, 2000, or
March 31, 2001 are renewed for four years, retroactive to their expiration date.
These agreements will be renewed for the first twelve (12) months *. After the
first term year, a * escalator will be applied annually to the previous term
year rate, which includes the sample surcharge as applicable.       Arbitron
License Agreements for Scarborough and RetailDirect, which had Release 2 of 2000
as the last report provided, are renewed for four years, retroactive to their
expiration date. These contracts will now have Release 2 of 2004 as the last
report provided under the renewal agreements. These agreements will be renewed
for the first twelve (12) months * . After the first term year, a * escalator
will be applied annually to the previous term year rate. The only exception is
the Arbitron License Agreement for Scarborough in Columbus OH, which will not be
renewed.       Arbitron License Agreements for Mapmaker, which expired with the
Fall 2000 licensed usage period, will be renewed through March 31, 2005 in
four-report markets, and through June 30, 2005 in two-report markets, to cover
the licensed usage period of all licensed reports up to and including the Fall
2004 Report. These agreements will be renewed for the first twelve (12) months *
. After the first term year, a * escalator will be applied annually to the
previous term year rate.   2.   Existing Arbitron License Agreements for the
Local Market Report, Maximiser, Arbitrends and PD Advantage for Clear Channel
Radio Stations1 expiring after March 31, 2001, but prior to December 31, 2004,
will be renewed at their expiration dates to correspond with the Basic License
Agreement end-date at a * increase over * and a * annual rate of escalation. In
such instances, the * escalator at the time of expiration and annually shall be
calculated on the net rate plus any applicable sample surcharge.       Existing
Arbitron License Agreements for Scarborough or RetailDirect for Clear Channel
Radio Stations, which do not include all reports up to and including Release 2
2004, will be extended to include all reports up to and including Release 2
2004. These license agreements will be renewed at a * increase over * with a *
annual rate of escalation.       Existing Arbitron License Agreements to use
Mapmaker for Clear Channel Radio Stations, which expire prior to March 31, 2005
in four-report markets, or prior to June 30, 2005 in two-report markets, will be
renewed upon expiration through March 31, 2005 in four-report markets, and
through June 30, 2005 in two-report markets. These licenses will be renewed at *
increase over * with a * annual rate of escalation.



--------------------------------------------------------------------------------

    1 Reference to Clear Channel Radio Stations is meant to include any radio
station owned or otherwise required to be licensed by Clear Channel under
Section 11 of the Basic License Agreement.

 



--------------------------------------------------------------------------------



 



3.   All Clear Channel Radio Stations which qualify to be reported in a Local
Market Report and as per Section 11 of the Basic License Agreement are required
to obtain a license to the Local Market Report shall also obtain a license to
Maximiser and Arbitrends (where available). The license fee for Maximiser and
Arbitrends will be determined using a formula in Section 6, below. If another
Clear Channel Arbitron licensed radio station in the market subscribes to
MapMaker, Tapscan, PDAdvantage, Scarborough and/or Retail Direct, such added
station(s) will also be required to subscribe to the same service.



    If a radio station which is purchased by Clear Channel during the Term of
the Basic License Agreement, or otherwise would be required to be licensed under
Section 11 of the Basic License Agreement, and such station is licensed to
Tapscan and/or Mapmaker and/or PD Advantage and/or Scarborough and/or
RetailDirect and/or Maximiser Qualitative Interface, and the existing Clear
Channel Radio Stations in the same market are not licensed to one or more of
these services, the existing Clear Channel Radio Stations will not be required
to license such service(s). Those radio stations in the market that are not
licensed to these services will not be permitted to use the services in any
manner.   4.   In the event that Clear Channel acquires, or otherwise enters
into a relationship with a radio station which is required to be licensed under
Section 11 of the Basic License Agreement, and that radio station has a valid
Arbitron License Agreement for the Local Market Report and any other service
which expires after December 31, 2004, said license agreement will remain in
full force and effect until its termination date, *. If such license agreement
for the Local Market Report and any other Arbitron services expires prior to
December 31, 2004, at the time of such expiration, a * escalator will be applied
to *. The term of the license agreement will then be extended to become
coterminous with the Basic License Agreement, at a * annual rate of escalation.
The * escalator at the time of expiration and annually shall be calculated on
the net rate plus any applicable sample surcharge.       Upon written notice to
Arbitron, received a minimum of thirty (30) days prior to the expiration date of
the Basic License Agreement in a market (i.e. on or before November 30, 2004 in
four-report markets, on or before November 30, 2004 in two-report markets where
the license agreement for the Local Market Report ends December 31, 2004, or on
or before February 28, 2005 in two-report markets where the license agreement
for the Local Market Report ends March 31, 2005) and in the case of Scarborough
or RetailDirect by November 30, 2004, * . This above right * does not survive
expiration or termination of the Basic License Agreement and under no
circumstances may be assigned by Clear Channel.*       In lieu of * Clear
Channel may extend all of the expired Local Market Report agreements and other
Supplementary Services Agreements in any such partial market, to the latest
termination date of the Arbitron Local Market Report license agreements in
effect in such market or markets under the terms of that agreement.   5.   All
Clear Channel Radio Stations whose licenses to use the Local Market Report are
renewed under the terms of the Basic License Agreement, and which had previously
been licensed to use the Fall 2000 Local Market Report, but did not have a
license to use Maximiser or Arbitrends (where available) for the Fall 2000
survey period, will be licensed to use these services at * for the Term of the
Basic License Agreement.       All Clear Channel Radio Stations which are
purchased or required to be licensed under Section 11 of the Basic License
Agreement during the term of the Basic License Agreement shall be required to
obtain a license to use Maximiser or Arbitrends (where Arbitrends is available).
The rate will be determined using a formula which is described below.   6.   In
the event that Clear Channel acquires, or otherwise enters into a relationship
with a radio station which is required to be licensed under Section 11 of the
Basic License Agreement,

 



--------------------------------------------------------------------------------



 





    that is not an Arbitron subscriber, Arbitron will utilize the following
methods for calculating the rate for the Local Market Report, Maximiser and
Arbitrends (where Arbitrends is available):



  A. For stations purchased by Clear Channel, or for which Clear Channel
otherwise enters into a relationship in which the station is required to be
licensed under Section 11 of the Basic License Agreement, after the execution
date of the Basic License Agreement, which at the time of such purchase by Clear
Channel, or other relationship which requires a license under Section 11 of the
Basic License Agreement, are not Arbitron subscribers and are located in markets
where Clear Channel already owns or otherwise has a relationship in which the
radio station is required to be licensed under Section 11 of the Basic License
Agreement—



  The Arbitron Local Market Report, Maximiser and Arbitrends (where Arbitrends
is available) rate for radio stations that Clear Channel purchases, or for which
Clear Channel otherwise enters into a relationship in which the station is
required to be licensed under Section 11 of the Basic License Agreement, after
the execution of the Basic License Agreement, will be priced on * .



  After calculating this rate, Arbitron will * . This rate will be the first
term year rate for the Local Market Report, Maximiser and Arbitrends (where
Arbitrends is available) for the newly-licensed station(s) and this rate will
then increase at a * annual rate of escalation.



  B. For radio stations purchased by Clear Channel, or for which Clear Channel
otherwise enters into a relationship in which the radio station is required to
be licensed under Section 11 of the Basic License Agreement, after the execution
of the Basic License Agreement, which at the time of such purchase by Clear
Channel, or other relationship which requires a license under Section 11 of the
Basic License Agreement, that are not Arbitron subscribers and are located in
Arbitron markets where Clear Channel does not own a station or has not otherwise
entered into a relationship with a station which would be required to be
licensed under Section 11 of the Basic License Agreement—



  The Arbitron Local Market Report, Maximiser and Arbitrends (where Arbitrends
is available) rate for stations that Clear Channel purchases, or for which
otherwise enters into a relationship in which that radio station is required to
be licensed under Section 11 of the Basic License Agreement, after the execution
date of the Basic License Agreement will be priced based on * .



  *



  That rate will become the first term year rate for the Local Market Report,
Maximiser and Arbitrends (where Arbitrends is available) for the newly-licensed
station(s), and this rate will then increase at a * annual rate of escalation.



  This formula will not apply to stations acquired, or otherwise required to be
licensed under Section 11 of the Basic License Agreement, in newly created
Arbitron markets.



  C. The above formulae in subparagraphs A and B of this Section will apply
consistently in all cases involving stations that Clear Channel purchases, or
that otherwise enters into a relationship which requires the station to be
licensed under Section 11 of the Basic License Agreement, after the execution of
the Basic License Agreement, that are being added to an existing Arbitron Local
Market Report License Agreement, which have not been Arbitron subscribers for
twelve (12) months prior to the acquisition date or effective date of any
agreement in which the stations were licensed under Section 11 of the Basic
License Agreement. Stations that have been Arbitron subscribers within the past
twelve (12) months will be licensed at * in effect at the time of expiration of
the Basic License Agreement plus * , with a * annual escalator applied in each
successive term year.

 



--------------------------------------------------------------------------------



 





7.   If, during the Term of the Basic License Agreement, Clear Channel opts to
obtain a license to use Tapscan and/or Mapmaker and/or PD Advantage for all
radio stations in the Clear Channel group, Arbitron will offer Clear Channel *
for those stations which had not previously subscribed to the service, if the
entire group subscribes to that service. This offer does not apply to
Scarborough, RetailDirect, Advances, Custom Coverage, Mechanicals, or the
Maximiser/Scarborough interface.       If individual Clear Channel Radio
Stations opt to obtain a license to use Tapscan and/or Mapmaker and/or PD
Advantage, Arbitron will offer those Clear Channel stations *, for the services
that the station has not subscribed to previously within the last twelve
(12) months. This offer does not apply to Scarborough, RetailDirect, Advances,
Custom Coverage, Mechanicals, or the Maximiser/Scarborough interface.       If,
by September 1, 2001, Clear Channel opts to obtain a license to use PD Advantage
in the following combination of markets, pricing will be as follows:

           A.     *

           B.     *

           C.     *



8.   There will be a special adjustment to Clear Channel’s Local Market Report
rate in * . In that market, the expired net rate for the Arbitron Local Market
Report is $* . Future net rates will be as follows:

           2001—$*
           2002—$*
           2003—$*
           2004—$*


          All rates for other Arbitron services in * will increase at the annual
Clear Channel escalator of *.



9.   Under the Basic License Agreement, County Coverage printed reports will be
provided to all Clear Channel radio stations that are licensed to non-metro
counties and that do not qualify for reporting in a Local Market Report. This
applies to all Clear Channel Radio Stations meeting the aforementioned criteria
at the date of execution of the Basic License Agreement, plus the next
twenty-five (25) stations meeting the aforementioned criteria that are purchased
by Clear Channel, during the Term of the Basic License Agreement. *   10.  
Subscribing Clear Channel Radio Stations are granted * defined as a license to
use data from *, accessed through Maximiser and Nationwide. This includes data
from Arbitron markets *.   11.   Clear Channel will execute the Arbitron
Processor License Agreement to license the use of Arbitron summary level and
Nationwide datasets. Such agreement will restrict Clear Channel’s use of such
datasets, software or any application developed by Clear Channel or on behalf of
Clear Channel exclusively to Clear Channel Radio Stations, Katz Media Group,
Premiere Radio Network and Critical Mass Media and only if the aforementioned
entities/businesses are licensed by Arbitron to use the estimates and data under
a separate license agreement with Arbitron for the summary level data tapes and
the Nationwide data tapes and only for as long as Clear Channel has full
ownership and control of such entities/businesses.   12.   Arbitron will provide
Clear Channel with * Regional Maximiser databases for the Spring 2001 survey,
and * Regional Maximiser databases for the Fall 2001 survey. Clear Channel must
provide Arbitron with the geographies to be produced. Selected geographies must
not exceed the number of counties that are within the limits of Arbitron’s
existing production system.

 



--------------------------------------------------------------------------------



 





    Effective Spring 2002 (Fall 2001, if available), these regional databases
will be replaced with the National Respondent Level database, accessible through
Maximiser. The National Respondent Level database will be produced in Spring and
Fall. Under the Basic License Agreement, the license to the National Respondent
Level database will include the National Respondent Level database for Spring
and Fall 2002, Spring and Fall 2003, and Spring and Fall 2004. Prior to each
release of the National Respondent Level database by Arbitron, all Clear Channel
Radio Stations that are licensed to use the Local Market Report are required to
obtain a license to use Maximiser in order for Clear Channel to receive the
right to use the National Respondent Level database.   13.   Clear Channel Radio
Stations are licensed to the Nationwide Database as a part of the Basic License
Agreement. The following surveys will be included: Spring and Fall 2001, Spring
and Fall 2002, Spring and Fall 2003, Spring and Fall 2004.   14.   The license
to use the Maximiser Regional Databases, National Respondent Level Database
(accessible through Maximiser), Summary Level Dataset, and Nationwide Dataset
are limited to the use of Clear Channel Radio Stations. Any other entity of
Clear Channel (including networks, rep firms, traffic/commuter services,
consultants) must have its own Arbitron license agreement to access this data.  
15.   The following stations have been acquired by Clear Channel, or are
otherwise required to be licensed under Section 11 of the Basic License
Agreement, and are not yet licensed for the Local Market Report, Maximiser, and
Arbitrends (where available). Each of these stations will be licensed for the
Local Market Report, Maximiser and Arbitrends (where available) and any other
applicable services for the Spring 2001 survey, at rates determined per the
formulas set forth in Section 6 of this Agreement.

            Albuquerque/KBQI-FM
            Amarillo/KATP-FM
            Atlanta/WLDA-FM
            Augusta ME/WRKD-AM, WMCM-FM
            Colorado Springs/KMOM-FM
            Fargo/KULW-FM
            Lexington/WMKJ-FM
            Los Angeles/KVVS-FM
            Utica/WOWB-FM, WOWZ-FM, WLFH-AM
            Winchester/WAZR-FM



16.   In markets where Clear Channel currently subscribes to Tapscan, any Clear
Channel Radio Station/Stations in that market which share a sales staff with a
Tapscan subscribing station, but do not subscribe to Tapscan themselves, must
become licensed to use the same Tapscan services as the co-owned
station/stations, or station/stations required to be licensed under Section 11
of the Basic License Agreement, with which it shares a sales staff, effective
January 1, 2002.   17.   In the event that Clear Channel enters into a Local
Marketing Agreement or other joint operating agreement, management, control or
business relationship with the owner of another radio station(s) and such
agreement terminates prior to the end of Clear Channel Communications, Inc.’s
Arbitron’s License Agreement, Arbitron agrees to terminate the Arbitron license
for the aforementioned station(s), and Clear Channel Communications, Inc. agrees
to:



  a. Notify Arbitron in writing within ten (10) days of the termination of such
business relationship agreement;



  b. Complete payment of any survey already received by the aforementioned
station under the Arbitron License Agreement as well as any other related
charges for other services. Clear Channel Communications, Inc. shall remain
fully obligated under its Arbitron License Agreement.



  c. Should Clear Channel Communications, Inc. or a subsidiary purchase station,
the station’s current gross/net rates for Arbitron services will become a fixed
part of the Clear Channel Communications, Inc.’s Arbitron License Agreement.

 



--------------------------------------------------------------------------------



 





18.   Section 15 of the “Station License Agreement to Receive and Use Arbitron
Radio Listening Estimates” is hereby amended as follows:       Subsection (e):
Delete in its entirety and replace with “In the event that Arbitron replaces the
diary service in any individual market with electronic media measurement as the
sole form of audience measurement, either party may terminate the Basic License
Agreement for the market or markets so affected with sixty (60) days written
notice prior to implementation of such new technology as the sole form of
audience measurement in the affected market or markets.”   19.   Section 4 of
“The Arbitron Company Supplementary Services (“Specials”) License Agreement”
shall not apply to Maximiser and Arbitrends and the following shall apply to
Maximiser and Arbitrends: “In the event that Arbitron replaces the diary service
in any individual market with electronic media measurement as the sole form of
audience measurement, either party may terminate the Basic License Agreement for
the market or markets so affected with sixty (60) days written notice prior to
implementation of such new technology as the sole form of audience measurement
in the affected market or markets.”

     All other terms and conditions of the Basic License Agreement shall remain
in full force and effect.

      AGREED TO:   ACCEPTED BY:     Broadcaster:


--------------------------------------------------------------------------------

    By: /s/ Barry Barth


--------------------------------------------------------------------------------

Contract Manager   Station:


--------------------------------------------------------------------------------

                  Address:


--------------------------------------------------------------------------------

  Date: 9/14/01


--------------------------------------------------------------------------------

  By: /s/ David Crowl


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

      (print or type above signature)   ARBITRON INC.
9705 Patuxent Woods Drive
Columbia, Maryland 21046   Title: Senior Vice President


--------------------------------------------------------------------------------

      Date: 9/10/01


--------------------------------------------------------------------------------

   

 